                 Case 1:21-cv-01234-ER-KHP Document 14 Filed 04/16/21 Page 1 of 2




                                                                                               04/16/2021




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                ROSEMARY C. YOGIAVEETIL
Corporation Counsel                             100 CHURCH STREET                                Phone: (212) 356-0877
                                                NEW YORK, NY 10007                                 Fax: (212) 356-1148
                                                                                                 ryogiave@law.nyc.gov


                                                                             April 15, 2021

        Via ECF

        Magistrate Judge Katherine H. Parker
        United States District Court
        Southern District of New York
        500 Pearl Street, Courtroom 17D
        New York, New York 10007

                       Re:     Garcia v. Brann et al, 21-CV-1234 (ER) (KHP)

        Your Honor:

               I am an Assistant Corporation Counsel in the Office of the Corporation Counsel, James
        E. Johnson. This Office will represent Defendants Commissioner Cynthia Brann, Dr. Patsy
        Yang, and Director Margaret Egan in this action.

                I understand that neither Dr. Yang nor Director Egan have been served in this matter. I
        write to waive service on their behalf and to respectfully request that the deadline for Dr. Yang
        and Director Egan to respond to the Complaint be aligned to match that of Commissioner Brann.
        As Commissioner Brann returned a waiver of service (ECF Dkt. No. 11), her response to the
        Complaint is currently due on May 28, 2021. I am currently in the process of investigating the
        claims in this action, and the requested alignment of response dates would permit this Office to
        submit one response on behalf of all Defendants in this action. I thus request that the deadline for
        all Defendants to respond to the Complaint be set for May 28, 2021.

                 I also write to request an adjournment of the Initial Case Management Conference,
        presently scheduled for May 25, 2021. Should the Court grant the request to align return dates
        for all Defendants, Defendants’ response to the Complaint would be due after the current
        conference date. I thus ask that the conference be adjourned until the week of June 7, 2021. I
        request this adjournment so that Defendants may interpose a response to the Complaint before
        the initial conference is held. Additionally, I have several other appearances scheduled during the
        week of May 31, 2021 and will be out of the office during the latter part of that week. I am
        currently available June 8 through June 10, and after 12 p.m. on June 11.
            Case 1:21-cv-01234-ER-KHP Document 14 Filed 04/16/21 Page 2 of 2




            This is Defendants’ first request to waive service and align responsive deadlines, as well
    as Defendants’ first request to adjourn the Initial Case Management Conference. I have not been
    able to obtain Plaintiffs’ consent to these requests due to his present incarceration.

            Thank you for your consideration of these requests.

                                                        Respectfully submitted,
                                                           /s/
                                                        Rosemary C. Yogiaveetil
                                                        Assistant Corporation Counsel

    cc:     Via First Class Mail

            Edgar Garcia
            NYSID: 12803570L
            B&C No. 1411904444
            Vernon C. Bain Center
            1 Halleck Street
            Bronx, New York 10474
            Plaintiff Pro Se

The Defendant's deadline to respond to the complaint is hereby extended to May 28, 2021.
The telephonic Initial Case Management Conference in this matter scheduled for Tuesday, May 25, 2021
at 11:45 a.m. is hereby rescheduled to Tuesday, June 22, 2021 at 12:00 p.m.
It is hereby ORDERED that the Warden or other official in charge of the Vernon C. Bain Correctional
Center produce plaintiff Edgar Garcia., NYSID: 12803570l/B&C. 1411904444, on June 22, 2021, no later
than 12:00 p.m., to a suitable location within the Vernon C. Bain Center that is equipped with a telephone,
for the purpose of participating by telephone in a conference with the Court and defendants’ counsel. If
the scheduled time and date presents a hardship, the Warden or the Warden’s designee should promptly
inform chambers by calling (212) 805-0234.
The Parties are directed to review Judge Parker’s Individual Rules of Practice in Civil Cases attached to
this order. Plaintiff is directed to complete the Proposed Case Management Plan for Pro Se Plaintiffs and
mail it to The Honorable Katharine H. Parker, U.S. District Court, 500 Pearl Street Room 750, New York,
New York 10007 one week before the scheduled conference.
Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact the Vernon C. Bain
Correctional Center to arrange the call and determine the telephone number at which the plaintiff will be
reachable at the above time and date; (3) complete the Proposed Case Management Plan For Pro Se
Plaintiffs and e-mail it to Parker_NYSDChambers@nysd.uscourts.gov, and (4) telephone Judge Parker’s
teleconference line at (866) 434-5269, Access code: 4858267, with the plaintiff on the line, at the time and
date of the conference.
The Clerk of Court is requested to mail a copy of this order to the plaintiff.




                                                    2
                                                                                           04/16/2021
